Citation Nr: 1447290	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-09 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to military sexual trauma (MST) and depression


REPRESENTATION

Appellant represented by:	Teresa M. Meagher, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Board is obligated to construe a claim for an acquired psychiatric disorder liberally and thus, the claim for PTSD has been recharacterized as it appears on the cover page of the instant decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran testified at a videoconference hearing in front of the undersigned Acting Veteran's Law Judge (VLJ) in August 2012.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to military sexual trauma (MST) and depression.  A preliminary review of the record discloses the matter is not ready for appellate disposition.

The Veteran has requested the VA obtain unit records from her advanced individual training (AIT) period at Ft. Gordon from 1984, including a duty roster which may assist in cooberating her report of an in-service stressor.  See VA Form 9 received April 18, 2012 and August 2012 Board Hearing Transcript, p. 3-5, 19.  As such, the RO/AMC should contact the U.S. Army Joint Services and Research Center (JSRRC) or other appropriate entity to check unit records and duty assignments in order to verify the Veteran's alleged stressors.

The Veteran was not afforded a VA examination in connection with her claim.  An examination and opinion are necessary to determine whether the Veteran has an acquired psychiatric disorder, to include PTSD and depression, that is related to her active military service.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a 38 C.F.R. § 3.159(b) notice letter addressing her claim, now expanded to include all psychiatric disorders.

2.  Obtain any ongoing VA treatment records beyond June 2012 from the Kansas City VAMC.  

3.  The RO/AMC should contact the specific AIT unit alleged by the Veteran at Ft. Gordon, or any other appropriate Federal or State custodian, to verify the Veteran's alleged stressor event.  All requests for records and their responses must be clearly delineated in the claims folder.

4.  After completion of the foregoing, schedule the Veteran for the appropriate VA examination to determine the nature and etiology of the claimed acquired psychiatric disorder (under DSM-IV criteria), to include PTSD and depression.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any further indicated tests and studies to include psychological studies should be conducted to identify all current psychiatric disorders, to include any diagnosis of PTSD due to in-service personal assault.

With respect to PTSD, the RO/AMC should provide the examiner with a summary of the Veteran's claimed in-service stressors, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service stressor (in this case, personal assault) has resulted in PTSD.  The examiner should clearly report diagnoses for all current acquired psychiatric disorders and address any conflicting medical evidence of record.  The examiner should then respond to the following:

(a)  Is a diagnosis of PTSD warranted?  If so, is it at least as likely as not (a 50% or higher degree of probability) causally related to any corroborated stressor during service, to include MST?  

(b)  For any other psychiatric disorder found upon examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder, to include depressive disorder, is related to any incident of the Veteran's active duty service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

6.  Then, readjudicate the claim for service connection for a psychiatric disorder, to include PTSD.  If the claim remains denied, the Veteran and her representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



